DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 in the reply filed on March 27, 2022 is acknowledged.
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 27, 2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of filters, as required by claims 1-12; the fourth, fifth or sixth valves, as required by at least claims 3, 5, 7, 9, and 11 (note that only a maximum of three valves are shown in any of the figures); the eighth through fourteenth sections of tubing, as required by at least claims 3, 5, 7, 9, and 11 (note that only a maximum of seven sections of tubing are shown in any of the figures) must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because 1) in Fig. 1, reference numeral (6) lacks a lead line to any element; 2) in Fig. 2, reference numeral (4) at the top center of the figure lacks a lead line, reference numeral (5), on two occasions, near the top center of the figure and within chamber (19) of the figure lacks a lead line, and there exists an arrow at the top left portion of Fig. 2 without an associated reference numeral; 3) in Fig. 3, reference numeral (17) lacks a lead line; and 4) in accordance with the discussion in the specification on pages 8-9, reference numeral “28” should apparently be replaced by --27-- in each of Figs. 1-3, and reference numeral “27” should apparently be replaced by reference numeral --28-- in Fig. 2 of the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

With regard to the above portion of 1.83(b), it is unclear from the current drawings how one would make or use the invention in conjunction with the heating or cooling system of a building for the treatment of a fluid of said heating and cooling system.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

Specification
The disclosure is objected to because of the following informalities: 1) page 3, line 5, “hearing” should be changed to --heating--; 2) page 3, line 24, “hot of cold” should be changed to --hot or cold--; 3) page 5, line 12, “heat exchange unit 1 1” should be changed to --heat exchange unit 1--; 4) page 6, line 4, “plurality of valve” should be changed to --plurality of valves--; 5) page 6, lines 5  and 6, “valve” should be made plural; 6) page 6, line 14, “at least one pumps” should be changed to --at least one pump--; 7) page 6, line 21, “for” should be changed to --from--; 8) page 6, last line, --a--should be inserted before “temperature sensor”; 9) page 7, line 1, “later” should be replaced by --water--; 10) page 7, on the penultimate line, “the is a filter” should be replaced by --there is a filter--; 11) page 8, line 1, “a pumps” should be replaced by --a pump--; 12) page 8, line 2, “the first pumps” should be replaced by --the first pump--; 13) page 8, line 10, “an A/C sources” should be replaced by --an A/C source--; 14) page 8, line 14, “plurality of valve” should be replaced by --plurality of valves--; 15) page 9, line 2, “it” should be changed to --if-- before ”the temperature”; and 16) page 9, line 13, “a pumps” should be changed to --a pump--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 1-4 recite a heat exchange unit that can be integrated into the heating and cooling system of a building for the treatment of a fluid, however, the claims and the specification fail to disclose how the heat exchange unit can be integrated into the heating and cooling system of a building, and once integrated into the system how the heat exchange unit is capable of providing treatment of a fluid, presumably, but not clearly stated in the claims, a heat transfer fluid that would form an essential part of the heating and cooling system of the building.  Claims 5-12 recite a heat exchange unit for the treatment of a fluid, however, the claims and the specification fail to disclose how the heat exchange unit is capable of providing treatment of a fluid, presumably, but not clearly stated in the claims, a heat transfer fluid that would form an essential part of a heating and cooling system of a building.  Claims 13 and 14 recite a heat exchange unit, however, the claims and the specification fail to disclose how the heat exchange unit is capable of providing any heat transfer through the operation of the claimed device.  Each of claims 1-14, recite a laundry list of elements associated with the so-called “heat exchange unit”, however, neither the claims, nor the specification clearly set forth how the operation of the device would provide for heat transfer between any process “fluid” and any working gas or liquid that might be passed through the claimed heat exchange unit.  The original claims, drawings and specification are silent as to how the claimed heat exchange unit might be integrated into an existing heating and cooling system of a structure, how the process or working fluid of the existing building heating and cooling system may be thermally affected by the device, and how any heat exchange at all will occur do to the operation of the device as disclosed or claimed.
Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility.
Claims 1-4 recite a heat exchange unit that can be integrated into the heating and cooling system of a building for the treatment of a fluid, however, the claims and the specification fail to disclose how the heat exchange unit can be integrated into the heating and cooling system of a building, and once integrated into the system how the heat exchange unit is capable of providing treatment of a fluid, presumably, but not clearly stated in the claims, a heat transfer fluid that would form an essential part of the heating and cooling system of the building.  Claims 5-12 recite a heat exchange unit for the treatment of a fluid, however, the claims and the specification fail to disclose how the heat exchange unit is capable of providing treatment of a fluid, presumably, but not clearly stated in the claims, a heat transfer fluid that would form an essential part of a heating and cooling system of a building.
Claims 1-12 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.
Claims 13 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a credible asserted utility or a well-established utility.
Claims 13 and 14 recite a heat exchange unit, however, the claims and the specification fail to disclose how the heat exchange unit is capable of providing any heat transfer through the operation of the claimed device.
Claims 13 and 14 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a credible asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, applicant refers to a plurality of filters in a laundry list of elements at the beginning of the claim, but then only includes a single filter in the remainder of the claim, which renders the claim vague and indefinite since it is unclear as to how many filters actually exist within the claimed invention.  Applicant also refers to first, second and third tubing sections as having ends A and B, B and C, and C and D, respectively, but hen later in the claim refers to ends C and D of the second tubing section, and ends E and F of the third tubing section, which renders the claim vague and indefinite.  On page 3, line 15 of claim 1, applicant refers to “the first fifth tubing”, which lacks antecedent basis, and does not make sense.  On lines 18 and 20 of the third page of claim 1, applicant recites “a matrix” and “a slurry”, respectively, which should apparently be replaced by “the matrix” and “the slurry”, since both elements were introduced on line 6 of page 1 of the claim.  On the penultimate line of the fourth page of claim 1, “the, the water level indicator” does not make sense.
In claim 2, “the first temperature sensor” lacks antecedent basis, since the element is apparently introduced earlier in the claim as “a first temperature probe”.  The last two line of claim 2 do not make sense.  Also, with regard to the last two lines of claim 2, does “recirculated” and “returned” refer to the same action being taken on the fluid?
In claim 3, applicant recites “the valve”, which is vague and indefinite, since each of the valves were previously introduced as first, second, third or fourth valves.
At the end of claim 4, with regard to the last two lines of claim 4, does “recirculated” and “returned” refer to the same action being taken on the fluid?
In claim 5, on page one of the claim, it is unclear as to what applicant intends to claim with respect to “a filter of the plurality of filters, a filter B of the plurality of filters”, since the application drawings only disclose a single filter within the apparatus.  On page 3 of claim 5, it is unclear as to what applicant intends to claim as his invention with regard to the “ninth and tenth” sections of tubing, since the disclosure of the application only includes at the most, seven sections of tubing.  On page 4, line 12, of claim 5, “the first fifth tubing” does not make sense.  On pages 4 and 5 of claim 5, the ends of the second and third sections of tubing are apparently mis-identified in the same manner as discussed above with regard to claim 1.  Also, on page 5 of claim 5, it is unclear as to what applicant is referring to with regard to “the fifth valve”, since only three valves are disclosed by the specification and drawings.  On the last page of claim 5, “the, the water level indicator” does not make sense.
In claim 6, “the first temperature sensor” lacks antecedent basis, since the element is apparently introduced earlier in the claim as “a first temperature probe”.  The last two line of claim 6 do not make sense.  Also, with regard to the last two lines of claim 6, does “recirculated” and “returned” refer to the same action being taken on the fluid?
In claim 7, it is unclear as to what applicant intends to claim as his invention with regard to the “eighth” section of tubing, since the disclosure of the application only includes at the most, seven sections of tubing.  Also, on pages 2 and 3 of claim 7, it is unclear as to what applicant is referring to with regard to “the fourth valve”, since only three valves are disclosed by the specification and drawings.
In claim 9, it is unclear as to what is intended with respect to “water reclamation system B”, since only a single reclamation system is apparently disclosed.  Also in claim 9, it is unclear as to what applicant intends to claim with respect to “the fifth and sixth valves”, the “eleventh, twelfth, thirteenth, and fourteenth sections of tubing” and “pump C”, since only three valves, seven tubing sections, and two pumps are disclosed by the specification and drawings.
 At the end of claim 10, with regard to the last two lines of claim 10, does “recirculated” and “returned” refer to the same action being taken on the fluid?
In claim 11, it is unclear as to what is intended with respect to “water reclamation system B”, since only a single reclamation system is apparently disclosed.  Also in claim 11, it is unclear as to what applicant intends to claim with respect to “the fourth, fifth and sixth valves”, the “eighth, eleventh, twelfth, thirteenth, and fourteenth sections of tubing” and “pump C”, since only three valves, seven tubing sections, and two pumps are disclosed by the specification and drawings.
At the end of claim 12, with regard to the last two lines of claim 12, does “recirculated” and “returned” refer to the same action being taken on the fluid?
In claim 13, page 3, line 8, “the first fifth tubing” does not make sense.  Also, it is unclear as to whether applicant is referring to the same element with regard to “a matrix” recited on page 3, lines 11 and 13, as recited on line 5 of page 1 of the claim.
At the end of claim 14, with regard to the last two lines of claim 14, does “recirculated” and “returned” refer to the same action being taken on the fluid?
Conclusion
14.  	With regard to the instant claims, while a prior art search was conducted, to the extent possible in view of the substantive rejections of the claims under 35 USC 112(a), 112(b) and 101, a reasonable application of the prior art to the instant claims could not be made at this time.  The prior art recovered during the prior art search is cited for applicant’s consideration.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.B/6-18-22
							/CHARLES S BUSHEY/                                                                            Primary Examiner, Art Unit 1776